            case 1:18-cr-00767-VM Document 70 Filed 11/14/19 Page 1 of 1




                                                                                                                                                USDCSDNY
                                                    585. StewartAvcilue.:Suite L~lt,:              ,       :'.           ,   ,.;•,
                                                                                                                                                DOCUMENT
                                                    -'_Garden City,'Ne~:York 'J 15,30
                                                                                                                                                ELECTRON_ICALLY FILED
                                                      :30 P:asf 33rd Stree(~4th-Fl                                                              DOC#: _ _ ~~~­
                                                     N'e'3/ YoP':,-N.e,Vt'.,,Yor;k 100J6                                                        DATE FILED:_.,_..__._ _

                                                           , (212) 679-_1958,
                                                      PAX.N0/(646) 3Q7-65?84
                                                           C   •   >   '        >"'     ~              ,     •~ 0




 Judge· Victpr Marrero·
 Unitedi,tates District Coun.
 Southern b1strict~c>fN~' York
 500 P~l S~t-· ' .
 Newfork~ NS. !0007
      • '   • ,~ ..,~   ' ,._   j   .. \'   ~   ,




 ViaECF


                                                                                      Re:                  -:'U.S: v~ 'Pejci.novic
                                                                                                           -t s;ct,11,1,-<v \t1

           ' The Col.lrt;teque:'stcd_,cbµnS:el' hj' at;lvis,e:if any motibns ,~re, ~qntempl atcd ln thF
·above c~tio'nedfuauerb::tNbvemher 1s;::w1·9. s'ince·~. Pejcinovkhas b~n                              '
 trar)sf~e<l'to:'tl~ federal Medical·Cen.t~l't1n D.even~; (tit ~~tniaiiotfaru:I evalimtion,
-CO"Ll;Osel_ has no(be~n._apfe lo ~qafef                  Wi:ih
                                                      him:~·Th~refore·. counsetr~qu~~is.tha_t:t~e•iirne JO
 notify the'CpiifLbe'extended to December• 16,. 2019,                               · ·    · .,.
                                                                                      ';,,-.   '




       My ·oijI~e. Jras spoken wjthAUSA Ahdfew Chan, .on ~haii; p(~ Govenµn.~n~~
and oblairioo his consent to this exfensfon
 "                                  . . . o't'time.
                                                 .,
                                                       " ··      · , ·   ·· ·
                                                                           ,.




                                                                                                           Respectfully.
                                                                                                                     .               ' 'n   f
                                                                                                                                                '
                                                                                                                                                    ri . _..
                                                                                                                    ~;;:~
                                                                                                                    d J. -Di f'hia~~_'                  ,.
